Citation Nr: 0824484	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-32 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans' Affairs benefits purposes.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S.W.




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1967.  He died on March [redacted], 2005.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
RO in St. Petersburg, Florida, which denied the appellant 
entitlement to VA death benefits as she was not the veteran's 
surviving spouse for VA purposes.  

The appellant and S.W. testified before the undersigned at a 
November 2007 hearing at the RO.  A transcript has been 
associated with the file.

In June 2008, the Board granted a motion to advance the case 
on the docket due to financial hardship.  See 38 U.S.C.A. § 
7107; 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran and the appellant were married on February [redacted], 
2005.

2.  The veteran died on March [redacted], 2005.

3.  The veteran and the appellant had no children together.

4.  The laws of the State of Florida do not recognize common 
law marriages.
CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for VA benefit purposes have not 
been met.  38 U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.205, 3.206 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA laws and regulations provide that VA death benefits may be 
paid to a surviving spouse who was married to the veteran: 
(1) one year or more prior to the veteran's death, or (2) for 
any period of time if a child was born of the marriage, or 
was born to them before the marriage.  38 C.F.R. § 3.54 
(2007).  Under the law a "surviving spouse" is defined, in 
part, as a person of the opposite sex who was the spouse of a 
veteran at the time of the veteran's death, and who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse).  38 U.S.C.A. § 
101(3).  Under the applicable regulations, a "surviving 
spouse" is defined, in part, as a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50.  

Marriage is defined as a marriage valid under the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j).

The veteran and the appellant first married in December 1998.  
The marriage was dissolved by divorce decree in March 1999.  
The veteran and the appellant remarried on February [redacted], 2005.  
The veteran died on March [redacted], 2005.  The veteran and the 
appellant had no children together.  

The appellant argues that she and the veteran had cohabitated 
continuously from the time of the first marriage through the 
second period of marriage six years later.  Following their 
divorce, the appellant testified before the undersigned that 
she moved out for two months before returning to live with 
the veteran, approximately in July 1999.  She argues that, 
after her return, they lived together as husband and wife and 
held themselves out as such to the public.  In essence, she 
argues that a common law marriage should be recognized as 
having existed for several years prior to February [redacted], 2005, 
thereby entitling her to recognition as the veteran's 
surviving spouse.

For the entire period which the appellant contests, the 
veteran and appellant were residents of the State of Florida.  
Effective January 1, 1968, the State of Florida abolished 
common law marriages.  See F.S.A. § 741.211 (West 2007).  
Common law marriages entered into prior to that date remained 
valid; clearly, however, the veteran and appellant did not 
satisfy this time limit requirement.  An exception exists for 
attempts to enter into marriages in substantial compliance 
with Chapter 741.  See F.S.A. § 741.211.  This pertains only 
to those who attempt to satisfy the formal marriage license 
process.  See, e.g., F.S.A. § 741.01.  The appellant's 
arguments regarding cohabitation and public acknowledgement 
are unavailing.  The relationship does not satisfy the 
requirements of 38 C.F.R. § 3.1(j).  

The date of the veteran's last marriage license is only six 
weeks prior to his death.  The criteria of 38 C.F.R. § 3.1(j) 
were not satisfied prior to February [redacted], 2005.  As such, the 
appellant was not married to the veteran for a period of one 
year or more prior to the date of his death, nor has it ever 
been asserted that there was a child born of this marriage.  
Therefore, pursuant to 38 C.F.R. § 3.54, the appellant cannot 
be considered the surviving spouse for the purpose of 
obtaining VA death benefits.

In situations where there is not a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if: (a) the 
marriage occurred 1 year or more before the veteran died or 
existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage, 
and (b) the claimant entered into the marriage without 
knowledge of the impediment, and (c) the claimant cohabited 
with the veteran continuously from the date of marriage to 
the date of his or her death as outlined in 38 C.F.R. § 3.53, 
and (d) no claim has been filed by a legal surviving spouse 
who has been found entitled to gratuitous death benefits 
other than accrued monthly benefits covering a period prior 
to the veteran's death.  See 38 C.F.R. § 3.52.  

The § 3.52 requirements of a, listed above, is not met on 
this record.  The veteran and the appellant had no children 
together during or prior to their marriage.  The claim must 
fail.  See 38 C.F.R. § 3.52, supra.  Further inquiry as to 
the remaining requirements is moot.  

In light of the foregoing, the uncontested facts show that 
the appellant is not entitled to recognition as the veteran's 
surviving spouse for VA death benefits purposes.  See F.S.A. 
§ 741.211; 38 C.F.R. §§ 3.1(j), 3.52, 3.54 (2007).  While the 
Board sympathizes with the appellant's loss, there remains no 
legal entitlement to the benefit sought.  

Under the provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5107, 5126 (West 2002 & Supp. 2007) and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007), VA has duties to notify 
and to assist claimants.  However, because the record in this 
case shows that undisputed facts render the appellant 
ineligible for death benefits, the Board finds that the 
Veterans Claims Assistance Act of 2000 (VCAA) does not apply 
to this appeal.  See 38 C.F.R. § 3.105(d) (2007); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (Jun. 23, 
2004) (holding that VA is not required to meet the VCAA 
duties to notify or assist a claimant where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).


ORDER

Recognition of the appellant as the veteran's surviving 
spouse for VA purposes is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


